Citation Nr: 0027242	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back disability, currently rated as 40 percent disabling. 


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1999, and a statement of the case was issued that 
same month.  A substantive appeal was received in June 1999.  
Although originally represented by a private attorney, in a 
letter to the Board dated May 22, 2000, the veteran withdrew 
his appointment of that attorney.  

In a November 20, 1999, letter to the Board, the veteran 
appears to raise a new claim of entitlement to service 
connection for disability of the feet secondary to his 
service-connected low back disability.  This matter is hereby 
referred to the RO for appropriate action.  

The Board also notes that a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability was denied by rating decision in October 
1999.  It does not appear that a timely notice of 
disagreement has been filed with the RO (as required by 38 
U.S.C.A. § 7105(b)(1) (West 1991)) to initiate an appeal from 
that determination.  However, as the unemployability issue 
was addressed by the veteran in his November 20, 1999, letter 
to the Board, the question of whether the November 20, 1999, 
letter becomes a timely notice of disagreement to the October 
1999 rating decision once it (along with the claims file) is 
received at the RO is hereby referred to the RO.   


REMAND

The veteran claims that he has suffered an increase in the 
severity of his service-connected low back disability.  When 
a veteran is seeking an increased rating, such an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a 
well-grounded claim arises a statutory duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107(a).

The veteran's low back disability is currently rated as 40 
percent disabling under the provisions of Diagnostic Code 
5293 for intervertebral disc syndrome.  The most recent VA 
examination appears to have been in August 1998, and it 
appears from the report of that examination that there were 
no neurological findings as contemplated for the next higher 
rating of 60 percent under Code 5293.  However, other medical 
records appear to document complaints of sciatic pain.  For 
example, a May 1998 record noted the veteran's complaints of 
a shooting pain from the buttock to the medical aspect of 
both thighs.  It appears that clinical examination at that 
time did document decreased sensation in the bilateral 
anterior thighs.  Under the circumstances, the Board believes 
that further development of the medical evidence is necessary 
to allow for equitable review of the issue on appeal. 

Additionally, the record suggests that the veteran has been 
found to be medically unemployable for a Postal Service 
position due, at least in part, to back problems, and a 
November 1998 letter from the Postal Service to the veteran 
references a review and determination by a Medical Officer.  
Appropriate action should be undertaken to ensure that any 
pertinent evidence associated with that Postal Service action 
is obtained and reviewed.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA vocational rehabilitation file 
pertaining to the veteran should be 
associated with the claims file. 

2.  The RO should contact the Postal 
Service and request copies of any medical 
records and employment determinations 
made for medical reasons which involve he 
veteran.  Any records obtained should be 
associated with the claims file. 

3.  The veteran should be scheduled for a 
VA neurological examination for the 
purpose of ascertaining the severity of 
his service-connected low back 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination, and 
all medically indicated special studies 
and tests should be accomplished.  The 
examiner should report all clinical and 
special test findings in accordance with 
the criteria set forth in Diagnostic Code 
5293.  The examiner should also report 
whether there is evidence of additional 
functional loss due to pain, weakened 
movements, excess fatigability or 
incoordination, including during flare-
ups, and, if so, whether such additional 
functional loss results in pronounced 
impairment.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether a rating in excess of 
40 percent is warranted for the veteran's 
service-connected low back disability.  
In making this determination, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
should be considered.  See VAOPGCPREC 36-
97 (December 12, 1997).  The RO should 
also consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought by 
the veteran remains denied, then the RO 
should furnish him with a supplemental 
statement of the case.  After he is 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


